El Juez Presidente Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que tomada anotación preventiva sobre la hipoteca de que se trata, á favor de Don Gravino y Don Benito Dordal y Don Félix León, á virtud de retrocesión y traspaso que les hiciera Don Tulio C. Otero y Ouyar, según informa el Registrador de la Propiedad en su nota, no procede la cance-lación de la hipoteca, sin que lo ordene una sentencia ejecu-toria, ó sin el consentimiento expreso de las personas á cuyo favor aparece tomada la anotación preventiva, ó de sus legíti-mos representantes, con arreglo al artículo 82 de la Ley Hipo-tecaria vigente en esta Isla.
Se confirma la nota denegatoria del Registrador de la Pro-piedad de esta Capital, y devuélvasele el documento presen-tado, con copia de la presente resolución á los .efectos pro-cedentes.
Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y "Wolf.